                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

YESENIA OLIVERA,

       Plaintiff,

v.                                                              Case No: 8:19-cv-1795-T-36TGW

W.S. BADCOCK CORPORATION, d/b/a
BADCOCK HOME FURNITURE &
MORE,

       Defendant.


                                            ORDER

       This cause comes before the Court upon Plaintiff’s Unopposed Motion to Substitute Proper

Defendant and Motion to Transfer Venue Under 28 U.S.C. § 1404 (Doc. 19) (the “Motion”). The

Court, having considered the Motion and being fully advised in the premises, will grant the Motion.

       I.      Substitute Proper Defendant

       Plaintiff seeks to substitute defendant “Badcock Economy Furniture Inc., d/b/a Badcock &

More of South Florida” for current defendant “W.S. Badcock Corporation d/b/a Badcock Home

Furniture & More” pursuant to Federal Rule of Civil Procedure 21. Doc. 19 at ¶¶ 1-2. Under Rule

21, “[o]n motion or on its own, the court may at any time, on just terms, add or drop a party.” Fed.

R. Civ. P. 21. District courts have analyzed motions under Rule 21 similar to motions under Rule

15. Blaszkowski v. Natura Pet Prod., Inc., No. 07-21221-CIV, 2008 WL 11408621, at *4 (S.D.

Fla. Oct. 8, 2008) (comparing Rules 15 and 21); Mora v. Nico’s Transportation, Inc., No. 08-

20184-CIV, 2008 WL 11331726, at *1 (S.D. Fla. Oct. 1, 2008) (stating “the standard for deciding

a motion under [Rule] 15 or [Rule] 21 would be the same”).
        Leave to amend may be denied based on undue delay, undue prejudice to the defendant(s),

and futility of the amendment. Maynard v. Bd. of Regents of the Div. of Univs. of the Fla. Dep’t.

of Educ., 342 F.3d 1281, 1287 (11th Cir. 2003) (discussing Rule 15). In addition, in considering

amendment, district courts must consider the requirements of Rule 16(b)(4), which provides that

a Case Management and Scheduling Order “may be modified only for good cause and with the

judge’s consent.” Fed. R. Civ. P. 16(b)(4); Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418-19

(11th Cir. 1998). Thus, a movant seeking leave to amend after the deadline must show good cause

by demonstrating that despite their diligence, the deadline could not be met. Sosa, 133 F.3d at

1419.

        The deadline to file motions to add parties or to amend pleadings in this case was November

15, 2019. Doc. 14. The Motion, filed December 23, 2019, seeks to substitute defendants based

upon Plaintiff’s determination of the proper defendant through discovery and investigation of the

facts of this case. Id. at ¶ 2. Plaintiff has established good cause. Moreover, Defendant does not

oppose the Motion. Therefore, the Court will grant the Motion, allowing Plaintiff to add “Badcock

Economy Furniture Inc., d/b/a Badcock & More of South Florida” and to drop “W.S. Badcock

Corporation d/b/a Badcock Home Furniture & More.”

        II.    Transfer

        A district court may transfer any civil action to any other district court where it might have

been originally filed, in view of the convenience of the parties and witnesses and in the interests

of justice. 28 U.S.C. § 1404(a). A court must consider two issues to determine whether transferring

venue is appropriate: 1) whether the action might have been brought in the venue to which transfer

is sought; and 2) whether various factors are satisfied to determine if transfer to a more convenient




                                                  2
forum is justified. Thermal Techs., Inc. v. Dade Serv. Corp., 282 F. Supp. 2d 1373, 1376 (S.D. Fla.

2003).

         Factors the court considers in determining the propriety of transfer include:

         (1) the convenience of the witnesses; (2) the location of relevant documents and the
         relative ease of access to sources of proof; (3) the convenience of the parties; (4)
         the locus of operative facts; (5) the availability of process to compel the attendance
         of unwilling witnesses; (6) the relative means of the parties; (7) a forum’s
         familiarity with the governing law; (8) the weight accorded a plaintiff’s choice of
         forum; and (9) trial efficiency and the interests of justice, based on the totality of
         the circumstances.

Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005).

         Here, Plaintiff seeks to transfer the case to the Southern District of Florida, Miami Division

on the basis that the proper defendant is located in Palm Beach Gardens, Florida. Doc. 19 at p. 2.

Plaintiff also alleges that the violations pertinent to this case occurred in the Southern District of

Florida and that the Southern District of Florida is in close proximity and convenient to all parties,

witnesses and relevant documents held by the proper defendant.

         Based on the Motion, it appears the Southern District of Florida is a venue in which this

action could have been brought and that the convenience of the witnesses, location of relevant

documents, convenience of the parties, and locus of operative facts all weigh in favor of transfer.

Moreover, the Motion is unopposed. Accordingly, the case will be transferred to the Southern

District of Florida.

         For the foregoing reasons, the Motion is granted. Accordingly, it is ORDERED:

         1.     Plaintiff’s Unopposed Motion to Substitute Proper Defendant and Motion to

Transfer Venue Under 28 U.S.C. § 1404 (Doc. 19) is GRANTED.

         2.      Defendant “Badcock Economy Furniture Inc., d/b/a Badcock & More of South

Florida” is added, and defendant “W.S. Badcock Corporation d/b/a Badcock Home Furniture &

More” is dropped. All subsequent filings shall reflect the substituted Defendant, Badcock
                                                   3
Economy Furniture Inc., d/b/a Badcock & More of South Florida. The Clerk is directed to edit the

style of the case to reflect this substitution.

        3.      This case is hereby TRANSFERRED to the Southern District of Florida, Miami

Division, for all further proceedings. The Clerk is hereby directed to immediately transfer this

case to the Southern District of Florida, Miami Division and close this case.

        DONE AND ORDERED in Tampa, Florida on January 7, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                  4
